--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
Agreement of Lease, made as of this 13th day of July, 1989, between MITCHMAR
ATLANTA PROPERTIES, INC., a Delaware corporation, with offices at 151 Sunnyside
Boulevard, Plainview, New York 11803 party of the first part, hereinafter
referred to as OWNER, and SID TOOL CO., INC., a New York corporation, with
offices at 151 Sunnyside Boulevard, Plainview, New York 11803, party of the
second part, hereinafter referred to as TENANT,
 
Witnesseth:  Owner hereby leases to Tenant and Tenant hereby hires from Owner
the land shown on the survey annexed hereto as Exhibit A, together with all the
rights and appurtenances that pertain thereto and the approximately 236,738
square foot building and improvements to be constructed thereon, for the term as
provided at paragraph 42 of the attached rider, at an annual rental rate of set
forth at paragraph 43 (“fixed rent”) of the attached rider, which Tenant agrees
to pay in lawful money of the United States which shall be legal tender in
payment of all debts and dues, public and private, at the time of payment, in
equal monthly installments in advance on the first day of each month during said
term, at the office of Owner or such other place as Owner may designate, without
any set off or deduction whatsoever.
 
In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.
 
The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:
 
Occupancy:        1.  Tenant shall pay the rent as above and as hereinafter
provided.
 
Use:                      2.  Tenant shall use and occupy demised premises for
warehouse, distribution and sale of tools and equipment and offices therefor,
provided such use is in accordance with the Certificate of Occupancy for the
building, if any, and for no other purpose.
 
Alterations:        3.  Tenant shall make no changes in or to the demised
premises of any nature without Owner’s prior written consent.  Subject to the
prior written consent of Owner, and to the provisions of this article, Tenant at
Tenant’s expense, may make alterations, installations, additions or improvements
which are non-structural and which do not affect utility services or plumbing
and electrical lines, in or to the interior of the demised premises using
contractors or mechanics first approved by Owner.  Tenant shall, at its expense,
before making any alterations, additions, installations or improvements obtain
all permits, approval and certificates required by any governmental or
quasi-governmental bodies and (upon completion) certificates of final approval
thereof and shall deliver promptly duplicates of all such permits, approvals and
certificates to Owner.  Tenant agrees to carry and will cause Tenant’s
contractors and sub-contractors to carry such workman’s compensation, general
liability, personal and property damage insurance as Owner may require.  If any
mechanic’s lien is filed against the demised premises, or the building of which
the same forms a part, for work claimed to have been dome for, or materials
furnished to, Tenant, whether or not done pursuant to this article, the same
shall be discharged by Tenant within thirty days thereafter, at Tenant’s
expense, by filing the bond required by law or otherwise.  All fixtures and all
paneling, partitions, railings and like installations, installed in the premises
at any time, either by Tenant or Owner on Tenant’s behalf, shall, upon
installation, become the property of Owner and shall remain upon and be
surrendered with the demised premises unless Owner, by notice to Tenant no later
than twenty days prior to the dated fixed as the termination of this lease,
elects to relinquish Owner’s right thereto and to have them removed by Tenant,
in which event the same shall be removed from the demised premises by Tenant
prior to the expiration of the lease, at Tenant’s expense.  Nothing in this
Article shall be construed to give Owner title to or to prevent Tenant’s removal
of trade fixtures, moveable office furniture and equipment, but upon removal of
any such from the premises or upon removal of other installations as may be
required by Owner, Tenant shall immediately and at its expense, repair and
restore the premises to the condition existing prior to installation and repair
any damage to the demised premises or the building due to such removal.
 
 

--------------------------------------------------------------------------------


 
 
4.             [Reserved]
 
Window Cleaning:  5.  Tenant will not clean nor require, permit, suffer or allow
any window in the demised premises to be cleaned from the outside in violation
of any applicable law or of the Rules of the Board of Standards and Appeals, or
of any other Board or body having or asserting jurisdiction.
 
Requirements of Law, Fire Insurance, Floor Loads:  6.  Prior to the commencement
of the lease term, if Tenant is then in possession, and at all times thereafter,
Tenant shall, at Tenant’s sole cost and expense, promptly comply with all
present and future laws, orders and regulations of all state, federal, municipal
and local governments, departments, commissions and boards and any direction of
any public officer pursuant to law, and all orders, rules and regulations of the
New York Board of Fire Underwriters (or similar body in the jurisdiction in
which the demised premises lies) , or any similar body which shall impose any
violation, order or duty upon Owner or Tenant with respect to the demised
premises, whether or not arising out of Tenant’s use or manner of use thereof,
or, with respect to the building, if arising out of Tenant’s use or manner of
use of the demised premises or the building (including the use permitted under
the lease). Except as provided in Article 30 hereof, nothing herein shall
require Tenant to make structural repairs or alterations unless Tenant has, by
its manner of use of the demised premises or method of operation therein,
violated any such laws, ordinances, orders, rules, regulations or requirements
with respect thereto. Tenant shall not do or permit any act or thing to be done
in or to the demised premises which is contrary to law, or which will invalidate
or be in conflict with public liability, fire or other policies of insurance at
any time carried by or for the benefit of Owner, Tenant shall not keep anything
in the demised premises except as now or hereafter permitted by the Fire
Department, Board of Fire Underwriters, Fire Insurance Rating Organization and
other authority having jurisdiction, and then only in such manner and quantity
so as not to increase the rate for fire insurance applicable to the building,
nor use the premises in a manner which will increase the insurance rate for the
building or any property located therein over that in effect prior to the
commencement of Tenant’s occupancy.  If by reason of failure to comply with the
foregoing the fire insurance rate shall, at the beginning of this lease or at
any time thereafter, be higher than it otherwise would be, then Tenant shall
reimburse Owner, as additional rent hereunder, for that portion of all fire
insurance premiums thereafter paid by Owner which shall have been charged
because of such failure by Tenant.  In
 
 
 
 
2

--------------------------------------------------------------------------------


 
 
any action or proceeding wherein Owner and Tenant are parties, a schedule or
“make-up” or rate for the building or demised premises issued by a body making
fire insurance rates applicable to said premises shall be conclusive evidence of
the facts therein stated and of the several items and charges in the fire
insurance rates then applicable to said premises.  Tenant shall not place a load
upon any floor of the demised premises exceeding the floor load per square foot
area which it was designed to carry and which is allowed by law.  Owner reserves
the right to prescribe the weight and position of all safes, business machines
and mechanical equipment.  Such installations shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient, in Owner’s judgement, to
absorb and prevent vibration, noise and annoyance.
 
Subordination:  7.         This lease is subject and subordinate to all ground
or underlying leases and to all first mortgages which may now or hereafter
affect such leases or the real property of which demised premises are a part and
to all renewals, modifications, consolidations, replacements and extensions of
any such underlying leases and first mortgages.  This clause shall be
self-operative and no further instrument or subordination shall be required by
any ground or underlying lessor or by any first mortgagee, affecting any lease
or the real property of which the demised premises are a part.  In confirmation
of such subordination, Tenant shall execute promptly any certificate that Owner
may request.
 
Property – Loss, Damage, Reimbursement, Indemnity:  8.  Owner or its agents
shall not be liable for any damage to property of Tenant or of others entrusted
to employees of the building, nor for loss of or damage to any property of
Tenant by theft or otherwise, nor for any injury or damage to persons or
property resulting from any cause of whatsoever nature, unless caused by or due
to the negligence of Owner, its agents, servants or employees; Owner or its
agents shall not be liable, for any damage caused by other tenants or persons
in, upon or about said building or caused by operations in connection of any
private, public or quasi public work.  If at any time any windows of the demised
premises are temporarily closed, darkened or bricked up (or permanently closed,
darkened or bricked up, if required by law) for any reason whatsoever including,
but not limited to Owner’s own acts, Owner shall not be liable for any damage
Tenant may sustain thereby and Tenant shall not be entitled to any compensation
therefor nor abatement or diminution of rent nor shall the same release Tenant
from its obligations hereunder nor constitute an eviction.  Tenant shall
indemnify and save harmless Owner against and from all liabilities, obligations,
damages, penalties, claims, costs and expenses for which Owner shall not be
reimbursed by insurance, including reasonable attorney’s fees, paid, suffered or
incurred as a result of any breach by Tenant, Tenant’s agents, contractors,
employees, invitees, or licensees, of any covenant or condition of this lease,
or the carelessness, negligence or improper conduct of the Tenant, Tenant’s
agents, contractors, employees, invitees or licensees.  Tenant’s liability under
this lease extends to the acts and missions of any sub-tenant, and any agent,
contractor, employee, invitee or licensee of any subtenant.  In case any action
or proceeding is brought against Owner by reason of any such claim, Tenant, upon
written notice from Owner, will, at Tenant’s expense, resist or defend such
action or proceeding by counsel approved by Owner in writing, such approval not
to be unreasonably withheld.
 
Destruction, Fire and Other Casualty:  9.  (a)  If the demised premises or any
part thereof shall be damaged by fire or other casualty, Tenant shall give
immediate notice thereof to Owner and this lease shall continue in full force
and effect except as hereinafter set forth.  (b) If the demised premises are
partially damaged or rendered partially unusable by fire or other casualty, the
 
 
3

--------------------------------------------------------------------------------


 
 
damages thereto shall be repaired by and at the expense of Owner and the rent,
until such repair shall be substantially completed, shall be apportioned from
the day following the casualty according to the part of the premises which is
usable.  (c) If the demised premises are totally damaged or rendered wholly
unusable by fire or other casualty, then the rent shall be proportionately paid
up to the time of the casualty and thenceforth shall cease until the date when
the premises shall have been repaired and restored by Owner, subject to Owner’s
right to elect not to restore the same as hereinafter provided.  (d)  If the
demised premises are rendered wholly unusable or (whether or not the demised
premises arc damaged in whole or in part) if the building shall be so damaged
that Owner shall decide to demolish it or to rebuild it, then, in any of such
events, Owner may elect to terminate this lease by written notice to Tenant,
given within 90 days after such fire or casualty, specifying a date for the
expiration of the lease, which date shall not be more than 60 days after the
giving of such notice, and upon the date specified in such notice the term of
this lease shall expire as fully and completely as if such date were the date
set forth above for the termination of this lease and Tenant shall forthwith
quit, surrender and vacate the premises without prejudice however, to Owner’s
rights and remedies against Tenant under the lease provisions in effect prior to
such termination, and any rent owing shall be paid up to such date and any
payments of rent made by Tenant which were on account of any period subsequent
to such date shall be returned to Tenant.  Unless Owner shall serve a
termination notice as provided for herein, Owner shall make the repairs and
restorations under the conditions of (b) and (c) hereof, with all reasonable
expedition, subject to delays due to adjustment of insurance chaims, labor
troubles and causes beyond Owner's control. After any such casualty, Tenant
shall cooperate with Owner's restoration by removing from the premises as
promptly as reasonably possible, all of Tenant’s salvageable inventory and
movable equipment, furniture, and other property.  Tenant’s liability for rent
shall resume five (5) days after written notice from Owner that the premises are
substantially ready for Tenant’s occupancy.  (e) Nothing contained hereinabove
shall relieve Tenant from liability that may exist as a result of damage from
fire or other casualty.  Notwithstanding the foregoing, each party shall look
first to any insurance in its favor before making any claim against the other
party for recovery for loss or damage resulting from fire or other casualty, and
to the extent that such insurance is in force and collectible and to the extent
permitted by law, Owner and Tenant each hereby releases and waives all right of
recovery against the other or any one claiming through or under each of them by
way of subrogation or otherwise.  The foregoing release and waiver shall be in
force only if both releasors’ insurance policies contain a clause providing that
such a release or waiver shall not invalidate the insurance.  If, and to the
extent, that such waiver can be obtained only by the payment of additional
premiums, then the party benefitting from the waiver shall pay such premium
within ten days after written demand or shall be deemed to have agreed that the
party obtaining insurance coverage shall be free of any further obligation under
the provisions hereof with respect to waiver of subrogation.  Tenant
acknowledges that Owner will not carry insurance on Tenant’s furniture and or
furnishings or any fixtures or equipment, improvements, or appurtenances
removable by Tenant and agrees that Owner will not be obligated to repair any
damage thereto or replace the same.  (f) Tenant hereby waives the provisions of
Section 227 of the Real Property Law and agrees that the provisions of this
article shall govern and control in lieu thereof.
 
Eminent Domain:  10.  If all or any material part of the demised premises shall
be acquired or condemned by Eminent Domain for any public or quasi public use or
purpose, then and in that event, the term of this lease shall cease and
terminate from the date of title vesting in such proceeding and Tenant shall
have no claim for the value of any unexpired term of said lease.
 
 
4

--------------------------------------------------------------------------------


 
 
 
Assignment, Mortgage, Etc.  11.  Tenant, for itself, its heirs, distributees,
executors, administrators, legal representatives, successors and assigns,
expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance.  Transfer of the majority of the stock of a corporate Tenant shall be
deemed an assignment.  If this lease be assigned, or if the demised premises or
any part thereof be underlet or occupied by anybody other than Tenant, Owner
may, after default by Tenant, collect rent from the assignee, under-tenant or
occupant, and apply the net amount collected to the rent herein reserved, but no
such assignment, underletting, occupancy or collection shall be deemed a waiver
of this covenant, or the acceptance of the assignee, under-tenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained.  The consent by Owner to an
assignment or underletting shall not in any wise be construed to relieve Tenant
from obtaining the express consent in writing of Owner to any further assignment
or underletting.  The consent of Owner to an assignment or sublet shall not be
unreasonably withheld or delayed.
 
12.  [Reserved]
 
Access to Premises:  13.  Owner or Owner’s agents shall have the right (but
shall not be obligated) to enter the demised premises in any emergency at any
time, and, at other reasonable times, to examine the same and to make such
repairs, replacements and improvements as Owner may deem necessary and
reasonably desirable to any portion of the building or which Owner may elect to
perform in the premises after Tenant’s failure to make repairs or perform any
work which Tenant is obligated to perform under this lease, or for the purpose
of complying with laws, regulations and other directions of governmental
authorities.  Tenant shall permit Owner to use and maintain and replace pipes
and conduits in and through the demised premises and to erect new pipes and
conduits therein provided, wherever possible, they are within walls or otherwise
concealed.  Owner may, during the progress of any work in the demised premises,
take all necessary materials and equipment into said premises without the same
constituting an eviction nor shall the Tenant be entitled to any abatement of
rent while such work is in progress nor to any damages by reason of loss or
interruption of business or otherwise.  Throughout the term hereof Owner shall
have the right to enter the demised premises at reasonable hours for the purpose
of showing the same to prospective purchasers or mortgagees of the building, and
during the last six months of the term for the purpose of showing the same to
prospective tenants and may, during said six months period, place upon the
premises the usual notices “To Let” and “For Sale” which notices Tenant shall
permit to remain thereon without molestation.  If Tenant is not present to open
and permit an entry into the premises, Owner or Owner’s agents may enter the
same whenever such entry may be necessary or permissible by master key or
forcibly and provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Owner or its agents liable therefor, nor
in any event shall the obligations of Tenant hereunder be affected.  If during
the last month of the term Tenant shall have removed all or substantially all of
Tenant’s property therefrom, Owner may immediately enter, alter, renovate or
redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation and such act shall have no
effect on this lease or Tenant’s obligations hereunder.
 
Vault, Vault Space, Area: 14.  No vaults, vault space or area, whether or not
enclosed or covered, not within the property line of the building is leased
hereunder, anything contained or indicated on any sketch, blue print or plan, or
anything contained elsewere in this lease to the contrary not withstanding.
Owner makes no representation as to the location of the property line of the
building.  All vaults and vault space and all such areas not within the property
line of the building, which Tenant may be permitted to use and/or occupy, is to
be used and/or occupied under a revocable license, and if any such license be
revoked, or if the amount of such space or area be diminished or required by any
federal, state or municipal authority or public utility, Owner shall not be
subject to any liability nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such revocation, diminution or
requisition be deemed constructive or actual eviction.  Any tax, fee or charge
of municipal authorities for such vault or area shall be paid by Tenant, if used
by Tenant, whether or not specifically leased hereunder.
 
 
5

--------------------------------------------------------------------------------


 
 
Occupancy:  15. Tenant will not at any time use or occupy the demised premises
in violation of the certificate occupancy issued for the building of which the
demised premises are a part.  Tenant has inspected the premises and accepts them
as is, subject to the riders annexed hereto with respect to Owner’s work, if
any.  In any event, Owner makes no representation as to the condition of the
premises and Tenant agrees to accept the same subject to violations, whether or
not of record.  If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business, Tenant shall be responsible for
and shall procure and maintain such license or permit.
 
Bankruptcy:  16.  (a)  Anything elsewhere in this lease to the contrary
notwithstanding, this lease may be cancelled by Owner by sending of a written
notice to Tenant within a reasonable time after the happening of any one or more
of the following events:  (1) the commencement of a case in bankruptcy or under
the laws of any state naming Tenant as the debtor; or (2) the making by Tenant
of an assignment or any other arrangement for the benefit of creditors under any
state statute.  Neither Tenant nor any person claiming through or under Tenant,
or by reason of any statute or order of court, shall thereafter be entitled to
possession of the premises demised but shall forthwith quit and surrender the
premises.  If this lease shall be assigned in accordance with its terms, the
provisions of this Article 16 shall be applicable only to the party then owning
Tenant’s interest in this lease.
 
(b)           It is stipulated and agreed that in the event of the termination
of this lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any
other provisions of this lease to the contrary, be entitled to recover from
Tenant as and for liquidated damages an amount equal to the difference between
the rental reserved hereunder for the unexpired portion of the term demised and
the fair and reasonable rental value of the demised premises for the same
period.  In the computation of such damages the difference between any
installment of rent becoming due hereunder after the date of termination and the
fair and reasonable rental value of the demised premises for the period for
which such installment was payable shall be discounted to the date of
termination at the rate of four percent (4%) per annum.  If such premises or any
part thereof be relet by the Owner for the unexpired term of said lease, or any
part thereof, before presentation of proof of such liquidated damages to any
court, commission or tribunal, the amount of rent reserved upon such reletting
shall be deemed to be the fair and reasonable rental value for the part or the
whole of the premises so re-let during the term of the re-letting.  Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than the amount of the
difference referred to above.
 
 
6

--------------------------------------------------------------------------------


 
 
Default:  17. (1)  If Tenant defaults in fulfilling any of the covenants of this
lease other than the covenants for the payment of rent or additional rent; or if
the demised premises becomes vacant or deserted “or if this lease be rejected
under § 235 of Title 11 of the U.S. Code (bankruptcy code);” or if any execution
or attachment shall be issued against Tenant or any of Tenant’s property
whereupon the demised premises shall be taken or occupied by someone other than
Tenant; or if Tenant shall make default with respect to any other lease between
Owner and Tenant; or if Tenant shall have failed, after five (5) days written
notice, to redeposit with Owner any portion of the security deposited hereunder
which Owner has applied to the payment of any rent and additional rent due and
payable hereunder or failed to move into or take possession of the premises
within fifteen (15) days after the commencement of the term of this lease, of
which fact Owner shall be the sole judge; then in any one or more of such
events, upon Owner serving a written five (5) days notice upon Tenant specifying
the nature of said default and upon the expiration of said five (5) days, if
Tenant shall have failed to comply with or remedy such default, or if the said
default or omission complained of shall be of a nature that the same cannot be
completely cured or remedied within said five (5) day period, and if Tenant
shall not have diligently commenced during such default within such five (5) day
period, and shall not thereafter with reasonable diligence and in good faith,
proceed to remedy or cure such default, then Owner may serve a written three (3)
days’ notice of cancellation of this lease upon Tenant, and upon the expiration
of said three (3) days this lease and the term thereunder shall end and expire
as fully and completely as if the expiration of such three (3) day period were
the day herein definitely fixed for the end and expiration of this lease and the
term thereof and Tenant shall then quit and surrender the demised premises to
Owner but Tenant shall remain liable as hereinafter provided.
 
(2)  If the notice provided for in (1) hereof shall have been given, and the
term shall expire as aforesaid: or if Tenant shall make default in the payment
of the rent reserved herein or any item of additional rent .herein mentioned or
any part of either or in making any other payment herein required:  then and in
any of such events Owner may without notice, re-enter the demised premises
either by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of demised
premises and remove their effects and hold the premises as if this lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end. If Tenant shall make
default hereunder prior to the date fixed as the commencement of any renewal or
extension of this lease, Owner may cancel and terminate such renewal or
extension agreement by written notice.
 
Remedies of Owner and Waiver of Redemption:  18.  In case of any such default,
re-entry, expiration and/or dispossess by summary proceedings or otherwise, (a)
the rent, and additional rent, shall become due thereupon and be paid up to the
time of such re-entry, dispossess and/or expiration, (b) Owner may re-let the
premises or any part or parts thereof, either in the name of Owner or otherwise,
for a term or terms, which may at Owner’s option be less than or exceed the
period which would otherwise have constituted the balance of the term of this
lease and may grant concessions or free rent or charge a higher rental than that
in this lease, (c) Tenant or the legal representatives of Tenant shall also pay
Owner as liquidated damages for the failure of Tenant to observe and perform
said Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and or covenanted to be paid and the net amount, if any, of the rents
collected on account of the subsequent lease or leases of the demised premises
for each month of the period which would otherwise have constituted the balance
of the term of this lease.  The failure of Owner to re-let the premises or any
part or parts thereof shall not release or affect Tenant’s liability for
damages.  In computing such liquidated damages there shall be added to the said
deficiency such expenses as Owner may incur in connection with re-letting, such
as legal
 
 
7

--------------------------------------------------------------------------------


 
 
expenses, attorneys’ fees, brokerage, advertising and for keeping the demised
premises in good order or for preparing the same for re-letting.  Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
day specified in this lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Owner to
collect the deficiency for any subsequent month by a similar proceeding.  Owner,
in putting the demised premises in good order or preparing the same for
re-rental may, at Owner’s option, make such alterations, repairs, replacements,
and/or decorations in the demised premises as Owner, in Owner’s sole judgment,
considers advisable and necessary for the purpose of re-letting the demised
premises, and the making of such alterations, repairs, replacements, and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid.  Owner shall in no event be liable in any way whatsoever
for failure to re-let the demised premises, or in the event that the demised
premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder.  In the event of a breach or threatened breach by Tenant of any of
the covenants or provisions hereof, Owner shall have the right of injunction and
the right to invoke any remedy allowed at law or in equity as if re-entry,
summary proceedings and other remedies were not herein provided for.  Mention in
this lease of any particular remedy, shall not preclude Owner from any other
remedy, in law or in equity.  Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future laws.
 
Fees and Expenses:  19.  If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under or by virtue of any of the terms or provisions in any article of this
lease, then, unless otherwise provided elsewhere in this lease, Owner may
immediately or at any time thereafter and without notice perform the obligation
of Tenant thereunder.  If Owner, in connection with the foregoing or in
connection with any default by Tenant in the covenant hereunder, makes any
expenditures or incurs any obligations for the payment of money, including but
not limited to attorney’s fees, in instituting, prosecuting or defending any
action or proceedings, then Tenant will reimburse Owner for such sums so paid or
obligations incurred with interest and costs.  The foregoing expenses incurred
by reason of Tenant’s default shall be deemed to be additional rent hereunder
and shall be paid by Tenant to Owner within five (5) days of rendition of any
bill or statement to Tenant therefor.  If Tenant’s lease term shall have expired
at the time of making of such expenditures or incurring of such obligations,
such sums shall be recoverable by Owner as damages.
 
Building Alterations and Management:  20.  Owner shall have the right at any
time without the same constituting an eviction and without incurring liability
to Tenant therefor to change the arrangement and or location of public
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public parts of the building and to change the name, number or
designation by which the building may be known.  There shall be no allowance to
Tenant for diminution of rental value and no liability on the part of Owner by
reason of inconvenience, annoyance or injury to business arising from Owner or
other Tenant making any repairs in the building or any such alterations,
additions and improvements.  Furthermore, Tenant shall not have any claim
against Owner by reason of Owner’s imposition of any controls of the manner of
access to the building by Tenant’s social or business visitors as the Owner may
deem necessary for the security of the building and its occupants.
 
 
8

--------------------------------------------------------------------------------


 
 
No Representations by Owner:  21.  Neither Owner nor Owner’s agents have made
any representations or promises with respect to the physical condition of the
building, the land upon which it is erected or the demised premises, the rents,
leases, expenses of operation or any other matter or thing affecting or related
to the demised premises or the building except as herein expressly set forth and
no rights, easements or licenses are acquired by Tenant by implication or
otherwise except as expressly set forth in the provisions of this lease.  Tenant
has inspected the building and the demised premises and is thoroughly acquainted
with their condition and agrees to take the same “as is” on the date possession
is tendered and acknowledges that the taking of possession of the demised
premises by Tenant shall be conclusive evidence that the said premises and the
building of which the same form a part were in good and satisfactory condition
at the time such possession was so taken, except as to latent defects.  All
understandings and agreements heretofore made between the parties hereto are
merged in this contract, which alone fully and completely expresses the
agreement between Owner and Tenant and any executory agreement hereafter made
shall be ineffective to change, modify, discharge or effect an abandonment of it
in whole or in part, unless such executory agreement is in writing and signed by
the party against whom enforcement of the change, modification, discharge or
abandonment is sought.
 
End of Term:  22.  Upon the expiration or other termination of the term of this
lease, Tenant shall quit and surrender to Owner the demised premises, broom
clean, in good order and condition, ordinary wear and damages which Tenant is
not required to repair as provided elsewhere in this lease excepted, and Tenant
shall remove all its property from the demised premises.  Tenant’s obligation to
observe or perform this covenant shall survive the expiration or other
termination of this lease.  If the last day of the term of this Lease or any
renewal thereof, falls on Sunday, this lease shall expire at noon on the
preceding Saturday unless it be a legal holiday in which case it shall expire at
noon on the preceding business day.
 
Quiet Enjoyment:  23.  Owner covenants and agrees with Tenant that upon Tenant
paying the rent and additional rent and observing and performing all the terms,
covenants and conditions, on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the premises hereby demised, subject,
nevertheless, to the terms and conditions of this lease including, but not
limited to, Article 34 hereof and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.
 
Failure to Give Possession:  24.  If Owner is unable to give possession of the
demised premises on the date of the commencement of the term hereof, because of
the holding-over or retention of possession of any tenant, undertenant or
occupants or if the demised premises are located in a building being
constructed, because such building has not been sufficiently completed to make
the premises ready for occupancy or because of the fact that a certificate of
occupancy has not been procured or if Owner has not completed any work required
to be performed by Owner, or for any other reason, Owner shall not be subject to
any liability for failure to give possessions on said date and the validity of
the lease shall not be impaired under such circumstances, nor shall the same be
construed in any wise to extend the term of this lease, but the rent payable
hereunder shall be abated (provided Tenant is not responsible for Owner’s
inability to obtain possession or complete any work required) until after Owner
shall have given Tenant notice that the premises arc substantially ready for
Tenant’s occupancy.  If permission is given to Tenant to enter into the
possession of the demised premises or to occupy premises other than the demised
premises prior to the date specified as the commencement of the term of this
lease, Tenant covenants and agrees that such occupancy shall be deemed to be
under all the terms, covenants, conditions and provisions of this lease, except
as to the covenant to pay rent.
 
 
9

--------------------------------------------------------------------------------


 
 
No Waiver.  25.  The failure of Owner to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this lease or
of any of the Rules or Regulations, set forth or hereafter adopted by Owner,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation.  The
receipt by Owner of rent with knowledge of the breach of any covenant of this
lease shall not be deemed a waiver of such breach and no provision of this lease
shall be deemed to have been waived by Owner unless such waiver be in writing
signed by Owner.  No payment by Tenant or receipt by Owner of a lesser amount
than the monthly rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated rent, nor shall any endorsement or statement
of any check or any letter accompanying any check or payment as rent be deemed
an accord and satisfaction, and Owner may accept such check or payment without
prejudice to Owner’s right to recover the balance of such rent or pursue any
other remedy in this lease provided.  All checks tendered to Owner as and for
the rent of the demised premises shall be deemed payments for the account of
Tenant.  Acceptance by Owner of rent from anyone other than Tenant shall not be
deemed to operate as an attornment to Owner by the payor of such rent or as a
consent by Owner to an assignment or subletting by Tenant of the demised
premises to such payor, or as a modification of the provisions of this
lease.  No act or thing done by Owner or Owner’s agents during the. term hereby
demised shall be deemed an acceptance of a surrender of said premises and no
agreement to accept such surrender shall be valid unless in writing signed by
Owner.  No employee of Owner or Owner’s agent shall have any power to accept the
keys of said premises prior to the termination of the lease and the delivery of
keys to any such agent or employee shall not operate as a termination of the
lease or a surrender of the premises.
 
Waiver of Trial by Jury.  26.  It is mutually agreed by and between Owner and
Tenant that the respective parties hereto shall and they hereby do waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or property damage)
on any matters whatsoever arising out of or in any way connected with this
lease, the relationship of Owner and Tenant, Tenant’s use of or occupancy of
said premises, and any emergency statutory or any other statutory remedy.  It is
further mutually agreed that in the event Owner commences any summary proceeding
for possession of the premises, Tenant will not interpose any counterclaim of
whatever nature or description in any such proceeding.
 
Inability to Perform:  27.  This Lease and the obligation of Tenant to pay rent
hereunder and perform all of the other covenants and agreements hereunder on
part of Tenant to be performed shall in no wise be affected, impaired or excused
because Owner is unable to fulfill any of its obligations under this lease or to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make, or is delayed in making any repair, additions,
alterations or decorations or is unable to supply or is delayed in supplying any
equipment or fixtures if Owner is prevented or delayed from so doing by reason
of strike or labor troubles or any cause whatsover beyond Owner's sole control
including, but not limited to, government preemption in connection with a
National Emergency or by reason of any rule order or regulation of any
department or subdivision thereof of any government agency or by reason of the
conditions of supply and demand which have been or are affected by war or other
emergency.
 
Bills and Notices:  28.  Except as otherwise in this lease provided, a bill,
statement, notice or communication which Owner may desire or be required to give
to Tenant, shall be deemed sufficiently given or rendered it, in writing,
delivered to Tenant personally or sent by registered or certified mail addressed
to Tenant at the building of which the demised premises form a part or at the
last known residence address or business address of Tenant or left at any of the
aforesaid premises addressed to Tenant, and the time of the rendition of such
bill or statement and of the giving of such notice or communication shall be
deemed to be the time when the same is delivered to Tenant, mailed, or left at
the premises as herein provided.  Any notice by Tenant to Owner must be served
by registered or certified mail addressed to Owner at the address first
hereinabove given or at such other address as Owner shall designate by written
notice.
 
 
10

--------------------------------------------------------------------------------


 
 
29.  [Reserved]
 
Sprinklers:  30.  Anything elsewhere in this lease to the contrary
notwithstanding, or any bureau, department or official of the federal, state or
city government recommend or require the installation of a sprinkler system or
that any changes, modifications, alterations, or additional sprinkler heads or
other equipment be made or supplied in an existing sprinkler system by reason of
Tenant’s business, or the location of partitions, trade fixtures, or other
contents of the demised premises, or for any other reason, or if any such
sprinkler system installations, modifications, alterations, additional sprinkler
heads or other such equipment, become necessary to prevent the imposition of a
penalty or charge against the full allowance for a sprinkler system in the fire
insurance rate set by any said Exchange or by any fire insurance company, Tenant
shall, at Tenant’s expense, promptly make such sprinkler system installations,
changes, modifications, alterations, and supply additional sprinkler heads or
other equipment as required whether the work involved shall be structural or
non-structural in nature.
 
31.  [Reserved]
 
Security:    32. Tenant has deposited with Owner the sum of
$                     as security for the faithful performance and observance by
Tenant of the terms, provisions and conditions of this lease; it is agreed that
in the event Tenant defaults in respect of any of the terms, provisions and
conditions of this lease, including, but not limited to, the payment of rent and
additional rent, Owner may use, aptly or retain the whole or any part of the
security so deposited to the extent required for the payment of any rent and
additional rent or any other sum as to which tenant is in default or for any
stun which Owner may expend or may be required to expend by reason of Tenant’s
default in respect of any of the terms, covenants and conditions of this lease,
including but not limited to, any damages or deficiency in the reletting of the
premises, whether such damages or deficiency accrued before or after summary
proceedings or other re-entry by Owner. In the event that Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this lease, the security shall be returned to Tenant after the date fixed at the
end of the Leak and after delivery of entire possession of the demised premises
to Owner. In the event of a sale of the land and building or leasing of the
building, of which the demised premises form a part, Owner shall have the right
to transfer the security to the vendee or lessee and Owner shall thereupon be
released by Tenant from all liability for the return of such security; and
Tenant agrees to look to the new Owner solely for the return of said security,
and it is agreed that the provisions hereof shall apply to every transfer or
assignment made of the security to a new Owner. Tenant further covenants that it
will not assign or encumber or attempt to assign or encumber the monies
deposited herein as security and that neither Owner nor its successors or
assigns shall be bound by any such assignment. encumbrance, attempted assignment
or attempted encumbrance.
 
Captions:    33.   The Captions are inserted only as a matter of convenience and
for reference and in no way define, limit or describe the scope of this lease
nor the intent of any provision thereof.
 
 
 
11

--------------------------------------------------------------------------------


 
 
Definitions:    34.   The term “Owner” as used in this lease means only the
owner of the fee or of the leasehold of the building, or the mortgagee in
possession, for the time being of the land and building (or the owner of a lease
of the building or of the land and building) of which the demised premises form
a part, so that in the event of any sale or sales of said land and building or
of said lease, or in the event of a lease of said building, or of the land and
building, the said Owner shall be and hereby is entirely freed and relieved of
all covenants and obligations of Owner hereunder, and it shall be deemed and
construed without further agreement between the parties or their successors in
interest, or between the parties and the purchaser, at any such sale, or the
said lessee of the building, or of the land and building, that the purchaser or
the lessee of the building has assumed and agreed to carry out any and all
covenants and obligations of Owner hereunder. The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “rent” includes the annual rental rate whether so-expressed or
expressed in monthly installments, and “additional rent.” “Additional rent”
means all sums which shall be due to new Owner from Tenant under this lease, in
addition to the annual rental rate. The term “business days” as used in this
lease, shall exclude Saturdays (except such portion thereof as is covered by
specific hours in Article 31 hereof) Sundays and all days observed by the State
or Federal Government as legal holidays and those designated as holidays by the
applicable building service union employees service contract or by the
applicable Operating Engineers contract with respect to HYAC service.
 
Adjacent Excavation—Shoring   35.  If an excavation shall be made upon land
adjacent o the demised premises, or shall be authorized to be made, Tenant shall
afford to the person causing or authorized to cause such excavation, license to
enter upon the demised premises for the purpose of doing such work as said
person shall deem necessary to preserve the wall or the building of which
demised premises form a part from injury or damage and to support the same by
proper foundation without any claim for damages or indemnity against Owner, or
diminution or abate of rent.
 
Rules and Regulations   36.  Tenant and Tenant’s servants, employees, agents,
visitors, and licensees shall observe faithfully, and comply strictly with, the
Rules and Regulations annexed hereto and such other and further reasonable Rules
and Regulations as Owner or Owner’s agents may from time to time adopt.  Notice
of any additional rules or regulations shall be given in such manner as Owner
may eject.  In case Tenant disputes the reasonableness of any additional Rules
and Regulation hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rules and
Regulation for decision to the New York office of the American Arbitration
Association (or similar body in the jurisdiction in which the demised premises
lies), whose determination shall be final and conclusive upon the parties
hereto.  The right to dispute the reasonableness of any additional rule or
Regulation upon Tenant’s part shall be deemed waived unless, the same shall be
asserted by service of a notice, in writing upon Owner within ten (10) days
after the giving of notice thereof.  Nothing in this lease contained shall be
construed to impose upon owner any duty or obligation to enforce the Rules and
Regulations or terms, covenant or conditions in any other lease, as against any
other tenant and Owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.
 
 
 
12

--------------------------------------------------------------------------------


 
 
Glass:    37.  Owner shall replace, at the expense of the Tenant, any and all
place and other glass damaged or broker from any cause whatsoever in and about
the demised premises.  owner may insure, and keep insured, at Tenant’s expense,
all plate and other glass in the demised premises for and in the name of
Owner.  Bills for the premiums therefor shall be rendered by Owner to tenant at
such time as Owner may elect, and shall be due from, and payable by, Tenant when
rendered, and the amount thereof shall be deemed to be, and be paid, as
additional rent.


Estoppel Certificate:  38.  Tenant, at any time, and from time to time, upon at
least 10 days’ prior notice by Owner, shall execute, acknowledge and deliver to
Owner, and/or to any other person, firm or corporation specified by Owner, a
statement certifying that this Lease is unmodified in full force and effect (or,
it’ there have been modifications, that the same is in full force and effect as
modified and stating the modifications), stating the dates to which the rent and
additional rent have been paid, and stating whether or not there exists any
default by Owner under this Lease, and, if so, specifying each such default.
 
Directory Board Listing:   39.  If, at the request of and as accommodation to
Tenant, and Owner shall place the directory board in the lobby of the building,
one or more names of persons other than Tenant, such directory board listing
shall not be construed as the consent by Owner to an assignment or subletting by
Tenant to such person or persons.
 
Successor and Assigns:   40.  The covenants, conditions and agreements contained
in this lease shall bind and inure to the benefit of Owner and Tenant and their
respective heirs, distributees, executors, administrators, successors, and
except as otherwise provided in this lease, their assigns.


SEE RIDER ANNEXED HERETO AND MADE A PART HEREOF.
 
 
 
13

--------------------------------------------------------------------------------



 
In Witness Whereof, Owner and Tenant shave respectively signed and sealed this
lease as of the day and year first above written.


 
Witness for Owner:
MITCHMAR ATLANTA PROPERTIES, INC.



 
 
________________________________                        __________________________________
 
 

 
Witness for
Tenant:                                                                                SID
TOOL CO., INC.,                                                                
 
 
 
________________________________                        By:
___________________________________
                                                  
Its:____________________________________   

 
 
 
 
 

 
14

--------------------------------------------------------------------------------

 

STATE OF NEW YORK


County of


On this      day of                       , 19                 , before me
personally came               to me known, who being by me duly sworn, did
depose and say that he resides
 
in
 
that he is the                                        of
 
the corporation described in and which executed the foregoing instrument, as
TENANT:  that he knows the seal of said corporation; that the seal affixed to
said instrument is such corporate seal; that it was so affixed by order of the
Board of Directors of said corporation, and that he signed his name thereto by
like order.
 


 


 


 
STATE OF NEW YORK


County of


On this      day of                       , 19                 , before me
personally came            to me known and known to me to be the individual
described in and who, as TENANT, executed the foregoing instrument and
acknowledged to me that                          he executed the same.
 


 
 

 
15

--------------------------------------------------------------------------------

 

IMPORTANT — PLEASE READ
 
RULES AND REGULATIONS ATTACHED TO AND
 
MADE A PART OF THIS LEASE IN ACCORDANCE WITH ARTICLE 36.
 
1.           The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by any Tenant or used for any purpose other than for ingress or egress from the
demised premises and for delivery of merchandise and equipment in a prompt and
efficient manner using elevators and passageways designated for such delivery by
Owner.  There shall not be used in any space, or in the public hall of the
building, either by any Tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and sideguards.  If said premises are situated on the ground floor of the
building, Tenant thereof shall further, at Tenant’s expense, keep the sidewalk
and curb in front of said premises clean and free from ice, snow, dirt and
rubbish.
 
2.           The water and wash closets and plumbing fixtures shall not be used
for any purposes other than those for which they were designed of constructed
and no sweepings, rubbish, rags, acids or other substances shall be deposited
therein, and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant who, or whose clerks,
agents, employees or visitors, shall have caused it,
 
3.           No carpet, rug or other article shall be hung or shaken out of any
window of the building; and no Tenant shall sweep or throw or permit to be swept
or thrown from the demised premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the building and Tenant shall not use, keep or permit to be used or kept any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the buildings by reason of noise,
odors, and or vibrations, or interfere in any way, with other Tenants or those
having business therein, nor shall any animals or birds be kept in or about the
building.  Smoking or carrying lighted cigars or cigarettes in the elevators of
the building is prohibited.
 
4.           No awnings or other projections shall be attached to the outside
walls of the building without the prior written consent of Owner.
 
5.           No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by any Tenant on any part of any
outside of the demised premises or the building or on the inside of the demised
premises if the same is visible from the outside of the premises without the
prior written consent of Owner, except that the name of Tenant may appear on the
entrance door of the premises.  In the event of the violation of the foregoing
by any Tenant, Owner may remove same without any liability and may charge the
expense incurred by such removal to Tenant or Tenants violating this
rule.  Interior signs on doors and directory tablet shall be inscribed, painted
or affixed for each Tenant by Owner at the expense of such Tenant, and shall be
of a size, color and style acceptable to Owner.
 
 
16

--------------------------------------------------------------------------------


 
 
6.           No Tenant shall mark, paint, drill into, or in any way deface any
part of the demised premises or the building of which they form a part.  No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Owner, and as Owner may direct.  No Tenant shall lay
linoleum, or other similar floor covering, so that the same shall come in direct
contact with the floor of the demised premises, and, if linoleum or other
similar floor covering is desired to be used an interlining of builder’s
deadening felt shall be first affixed to the floor, by a paste or other
material, soluble in water, the use of cement or other similar adhesive material
being expressly prohibited.
 
7.           [Reserved]
 
8.           Freight, furniture, business equipment, merchandise and bulky
matter of any description shall be delivered to and removed from the premises
only on the freight elevators and through the service entrances and corridors,
and only during hours and in a manner approved by Owner.  Owner reserves the
right to inspect all freight to be brought into the building and to exclude from
the building all freight which violates any of these Rules and Regulations of
the lease of which these Rules and Regulations are a part.
 
9.           No Tenant shall obtain for use upon the demised premises ice,
drinking water, towel and other similar services, or accept barbering or
bootblacking services in the demised premises, except from persons authorized by
Owner, and at hours and under regulations fixed by Owner.  Canvasing, soliciting
and peddling in the building is prohibited and each Tenant shall cooperate to
prevent the same.
 
10.           [Reserved]
 
11.           Owner shall have the right to prohibit any advertising by any
Tenant which in Owner’s opinion, tends to impair the reputation of the building
or its desirability as a loft building, and upon written notice from Owner,
Tenant shall refrain from or discontinue such advertising.
 
12.           Tenant shall not bring or permit to be brought or kept in or on
the demised premises, any inflammable, combustable or explosive fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors to permeate in or emanate
from the demised premises.
 
13.           Tenant shall not use the demised premises in a manner which
disturbs or interferes with other Tenants in the beneficial use of their
premises.
 
 
 
17

--------------------------------------------------------------------------------



 
Rider to the Lease dated as of July 13, 1989, by and between Mitchmar Atlanta
Properties, Inc., as Owner, and Sid Tool Co., Inc., as Tenant.
 
41.           Inconsistencies.
 
In the event of any conflict or inconsistency between the provisions of this
Rider and the printed from of this Lease, the provisions of this Rider shall
govern and control.  Nevertheless, to the greatest extent possible, the
provisions of this Rider shall be construed to be in addition to, and not in
limitation of, the provisions of the printed form of this Lease.
 
42.           Term; Commencement Date.
 
(a)           The term of this Lease shall commence on a date (the “Commencement
Date”) which shall be the earlier of (i) the date on which Owner’s Work with
respect to the demised premises has been substantially complete or (ii) the date
on which Tenant shall first occupy the demised premises, and shall expire on
July 31, 2010 unless sooner terminated pursuant to this Lease.
 
(b)           Owner’s Work shall be deemed substantially completed when the
demised premises may be occupied and used by Tenant for the purposes and uses
intended by this Lease, but in any event no earlier than the date on which a
certificate of occupancy or equivalent permitting the demised premises to be
occupied for the purposes and uses intended by this Lease shall have been issued
by governmental authorities having jurisdiction.
 
(c)           When the Commencement Date shall have been determined, Owner and
Tenant shall, upon request of either of them, execute and deliver a statement
prepared by Owner setting forth the Commencement Date.  Any failure of Owner or
Tenant to execute such shall not affect the determination of the Commencement
Date.
 
(d)           From time to time the Owner shall have the privilege of including
within the demised premises additional lands adjacent thereto upon the
conveyance thereof to the Owner; from and after such date, such additional lands
shall be part of the demised premises under this Lease.
 
43.           Rent.
 
(a)           Tenant shall pay fixed rent at an annual rate of Nine Hundred
Sixteen Thousand Three Hundred and 00/100 Dollars ($916,300.00), payable in
equal monthly installments of Seventy Six Thousand Three Hundred Fifty Eight and
33/100 Dollars ($76,358.33), except if the Commencement Date shall occur on a
day other than the first day of a calendar month, the monthly installment of
fixed rent for the unexpired portion of the month in which the Commencement Date
occurs shall be prorated on the basis of the actual number of days in such
month.
 
(b)           All payments of rent shall be made by Tenant to Owner without
notice or demand, at such place as Owner may from time to time designate in
writing.  The extension of time for payment of any installment of rent, or the
acceptance by Owner of any money other than current legal tender of the United
States of America shall not be deemed a waiver of the rights of Owner to insist
upon having all other payments of rent made in the manner and at the time herein
specified.
 
 
18

--------------------------------------------------------------------------------


 
 
(c)           All charges, taxes and assessments, together with such other sums
as are payable by Tenant pursuant to the terms of this Lease, shall constitute
additional rent, shall be due and payable as rent under this Lease at the time
and in the manner herein provided, and in the event of the nonpayment of same by
Tenant, Owner shall have all the rights and remedies with respect thereto as
Owner has for the nonpayment of the rent herein.
 
(d)           It is the intention of Owner and Tenant that the rent herein
specified shall be net to Owner in each year during the term of this Lease, that
all costs, expenses and obligations of every kind relating to the demised
premises which may arise or become due during the term of this Lease shall be
paid by Tenant (except as may otherwise specifically be provided for in this
Lease) and that Owner shall be indemnified by Tenant as against any such costs,
expenses, obligations and/or liabilities;
 
(e)           In the event Tenant shall not have paid the net rent or any
additional rent on or before the tenth (10th) day of the month during which same
is due, in order to partially defray Owner’s administration expenses resulting
therefrom which Tenant acknowledges shall be difficult to measure, Tenant shall
pay Owner a late charge of Twenty-five & 00/100 ($25.00) Dollars per day
computed from the first (1st) day of the month in which said rent or additional
rent shall be due to the date on which payment is made.  This late charge shall
be deemed additional rent and shall, at Owner’s option, be added to the rent for
the month in which the rent shall be due.  The demand for and collection of the
aforesaid late charges shall in no way be construed as a waiver of any and all
remedies that Owner may have under the terms of the within Lease, either by
summary proceedings or otherwise in the event of a default in payment of rent.
 
(f)           All items of additional rents and other such additional costs
required to be paid by Tenant pursuant to the terms of this Lease shall be
payable when billed by Owner to Tenant.  Owner may, at Owner’s election, bill
Tenant monthly for one-twelfth (1/12th) of such amounts estimated to be due
based on the calculations for the prior year, and upon calculation of the actual
amount due for the current period, Tenant shall pay such additional sums as may
then be due.  The obligation to pay the additional amount accrued during the
last year of the term of this Lease shall be payable even though the
calculations thereof are not made until after the termination of the Lease.
 
44.           Use and Occupancy.
 
(a)           Tenant represents that it will not at any time use or occupy the
demised premises in violation of the Certificate of Occupancy issued for the
demised premises or for the building of which the demised premises is a part,
nor will Tenant use or permit the use of the demised premises contrary to any
covenants, easements or restrictions now of record affecting the demised
premises, to any covenants, easements or restrictions hereafter of record
affecting the demised premises (provided same do not prohibit the use of the
demised premises by Tenant for the purposes expressly permitted under this
Lease) or to any applicable statute, ordinance or regulation of any federal,
state, county or municipal authority having jurisdiction thereover.
 
 
19

--------------------------------------------------------------------------------


 
 
(b)           Tenant accepts the demised premises and this Lease is subject and
subordinate to (1) any covenants, easements, restrictions and agreements of
record and zoning regulations of the municipality within which the demised
premises lies, and (2) to any covenants, easements, restrictions and agreements
hereafter granted provided same do not unreasonably interfere with Tenant’s use
or enjoyment of the demised premises.  Tenant further agrees at the request of
Owner at any time during the term hereof to execute any and all instruments to
effect subordination to any such encumbrances.
 
45.           Owner’s Work; Condition of Demised Premises.
 
(a)           Prior to the Commencement Date, at its sole cost and expense,
Owner shall construct the approximately 236,738 square foot building, and the
appurtenances thereto, substantially as shown on the plans prepared by Sanford
Epstein and Associates, P.C., identified on Exhibit B annexed hereto, with such
changes and modifications as Owner shall determine with the consent of Tenant,
which consent shall not be unreasonably withheld or delayed.  Tenant shall, to
the extent available, receive the benefit of all warranties and guarantees
received in connection with the construction of the demised premises.
 
(b)           Except as provided at subparagraph (a) above, Tenant has examined
the demised premises and is familiar with the physical condition
thereof.  Owner, and anyone in Owner’s behalf, has not made and does not make
any representations about the demised premises as to the physical condition,
expenses, operations, taxes, water, sewer charges, or the amounts thereof or any
other matters.  Tenant accepts the demised premises in an “AS IS” physical
condition.  Owner shall not be liable or bound by any verbal or written
statements, representations, real estate broker set-ups, or information
pertaining to the demised premises furnished by any real estate broker, agent,
employee, servant or any other person, firm or corporation, unless same are
herein specifically set forth.
 
46.           Utilities.
 
(a)           Tenant shall bear all costs for all electricity, fuel and like
utilities used or consumed in or upon the demised premises during the term of
this Lease.  Tenant shall keep all utility meters measuring utility services
consumed at the demised premises or by the Tenant in good repair.  Tenant shall
arrange to open accounts (in Tenant’s name) with the utility companies
responsible for supplying such utilities, and Tenant shall be responsible for
all deposits required by the utility companies to open such accounts.  Tenant
shall pay the charges made by such utility companies as and when bills are
rendered.
 
(b)           Owner reserves the right to interrupt the supply of water, gas,
electric, sewer service, and any other similar utilities for the demised
premises, when required by reason of accident, repairs, alterations, or
improvements, until such repairs, alterations or improvements shall have been
completed.  Owner shall have no responsibility for any failure in the supply of
water, fuel, electricity or other utility, and there shall be no abatement in
rent or any liability on the part of Owner for any failure in the supply of
water, fuel, electricity or other utility.
 
 
20

--------------------------------------------------------------------------------


 
 
47.           Taxes.
 
(a)           For purposes of the within Lease, the following terms shall have
the following meanings:
 
(1)           “Taxes” shall mean all real estate taxes, assessments, special or
otherwise, sewer rents, rates and charges, water charges, county taxes, school
taxes or any other governmental charge of a similar or dissimilar nature,
whether general, special, ordinary or extraordinary, foreseen or unforeseen,
which may be levied or assessed upon or with respect to all or any part of the
building of which the demised premises is a part and the tax lots on which the
building, parking lots and appurtenances are located, by any taxing authority
having jurisdiction thereover, and all payments made in lieu of any of the
foregoing.  The foregoing shall not include the federal or state income taxes of
the Owner (except as provided hereinbelow due to a change in the method of
taxation or taxing authority).  If at any time during the term of this Lease the
methods of taxation shall be altered so that in lieu of or as an addition to the
whole or any part of the taxes, assessments, levies, impositions or charges now
or hereafter levied, assessed or imposed there shall be levied, assessed or
imposed a tax, assessment, levy, imposition, charge or license fee however
described or imposed, then all such taxes, assessments, levies, impositions,
charges or license fees shall be deemed to be Taxes.  “Taxes” shall also include
all taxes and assessments levied, assessed or imposed at any time by any
governmental authority in connection with the receipt of income or rents from
the building of which the demised premises is a part to the extent same shall be
in lieu of, in addition to, or a substitute for, all or a portion of any of the
aforesaid taxes or assessments upon or against the building of which the demised
premises is a part.
 
If, due to a future change in the method of taxation or in the taxing authority,
a franchise, license, income, transit, profit or other tax, fee, or governmental
imposition, however, designated, shall be levied, assessed or imposed against
Owner, the land or building, or the rent or profit therefrom, in lieu of, or in
addition to, or as a substitute for, all or any part of said Taxes, then such
franchise, license, income, transit, profit, or other tax, fee, or governmental
imposition shall be deemed to be included within the definition of Taxes for the
purpose hereof.
 
(2)           “Tax” shall mean any of the Taxes.
 
(3)           “Tax Year” shall mean the fiscal period for which each tax is
assessed.
 
(b)           Tenant shall pay to Owner upon demand all Taxes payable in any Tax
Year falling wholly or partially within the term of this Lease; Taxes payable
for any period not wholly within the term of this Lease shall be apportioned.
 
(c)           Tenant shall not file or prosecute any action, proceeding or claim
which, in effect, seeks to reduce the amount of Taxes, without the written
consent of Owner in each instance.
 
(d)           In addition to the foregoing, at Owner’s option, Tenant shall pay
to Owner, together with each monthly installment of fixed rent, commencing with
each monthly installment of fixed rent, one-twelfth (1/12) of the Taxes most
recently determined to be due under the immediately preceding paragraph, which
sums shall be applied to Tenant’s liabilities next coming due thereunder.
 
 
21

--------------------------------------------------------------------------------


 
 
48.           Operating Expenses.
 
(a)           For purposes this Lease,
 
(1)           “Operating Expenses” shall mean any and all costs and expenses
(excluding Taxes) paid or incurred by Owner, in its sole discretion, in
connection with the operation, servicing, maintenance and repair of the building
(or any part thereof) of which the demised premises is part and the land and the
parking lots and other facilities appurtenant thereto or used in connection
therewith (collectively, the “Facility”).  Operating Expenses shall include,
without limitation, the following:
 
(i)           All wages, contract costs and benefits of employees engaged in the
operation, servicing, repair and maintenance of the Facility, such as salaries,
wages, medical, surgical and general welfare benefits (including group life,
health, accident or other types of insurance), pension payments, retirement
benefits, vacation pay, social security taxes, unemployment insurance taxes,
payroll taxes, worker’s compensation, and other charges or benefits payable
under law or under the law or under the terms of any collective bargaining
agreement;
 
(ii)           The cost of providing electricity, gas, fuel oil, steam, (or
other energy source), and water, including taxes thereon;
 
(iii)           The cost of fire and extended coverage, rent, casualty,
liability, war risk, boiler, sprinkler and other insurance;
 
(iv)           Charges under cleaning contracts and other service contracts
pertaining to the operation, servicing, repair, and maintenance of the facility,
including without limitation, grounds maintenance, elevator maintenance, HVAC
service contracts and maintenance, rubbish removal, window cleaning service,
security services, music service, exterminating service, and sanitary control;
 
(v)           The cost of repairs and maintenance supplies;
 
(vi)           Usual and ordinary professional fees, including without
limitation, engineering consultants, architects, attorneys and accountants; and
 
(vii)           Management fees (including amounts paid or allocated to
subsidiaries or affiliates of Owner for such services), provided that the
amounts so allocated are reasonable and do not exceed prevailing rates in the
immediate area;
 
(2)           “Operating Year” shall mean each calendar year which includes any
part of the term of this Lease.
 
(b)           Tenant shall pay, upon demand, for each Operating Year, the amount
of the Operating Expenses for such Operating Year.
 
 
22

--------------------------------------------------------------------------------


 
 
49.           Repairs, Changes and Alterations.
 
(a)           At its sole cost and expense, Tenant shall, throughout the term of
this Lease, take good care of the demised premises and the fixtures and
appurtenances therein and sidewalks and loading docks and parking areas about
the demised premises, and make all repairs and replacements thereto (except
structural repairs to the roof, foundation and load bearing walls, which shall,
be the responsibility of Owner unless such repairs or replacements are due to
negligence of Tenant, its agents, servants, employees or invitees, in which
event Tenant shall promptly effect such repairs and replacements to the
satisfaction of the Owner) as and when needed to preserve same in good working
order and condition; such repairs and replacements include, without limitation,
repairing the roof, repairing the parking and loading areas, maintaining in good
working order and repairing all electrical, plumbing, ventilation, air
conditioning and heating systems and replacing all broken glass.  All repairs
shall be of quality or class equal to the original work or condition.  Tenant
represents that all electrical repair and electrical installations shall be done
by a reliable and licensed electrical contractor who shall provide general
liability and personal injury and property damage insurance certificates, in
form and substance satisfactory to Owner, for the mutual benefit of Owner and
such other persons as Owner may designate from time to time, and Tenant, prior
to the commencement of any such electrical work.  In connection therewith, no
electrical work shall be commenced by Tenant or its contractor without the
submission to Owner of a detailed plan with specifications thereon showing the
contemplated, repair, and without receiving the express advance written consent
of Owner thereto.
 
(b)           Tenant shall make or suffer no changes and alterations in and to
the demised premises without the prior written consent of Owner.
 
(c)           Any change or alteration shall, when completed, be of such a
character so as not to reduce the value of the demised premises below its value
immediately before such change or alteration, and no change or alteration shall
at any time be made which shall impair the structural soundness of the building
or diminish the value thereof, or render it unfit for its intended use.
 
(d)           Any repair, change or alteration shall be completed promptly
(unavoidable delays excepted) and in good and workmanlike manner and in
compliance with all applicable permits, ordinances, orders, rules and
regulations and requirements of all federal, state and municipal and local
governments, departments, commissions, boards and officers, and in accordance
with the orders, rules and regulations of the National and State of New York
Board of Fire Underwriters or any other body hereafter exercising similar
functions, and Tenant shall procure, at its own cost and expense, all
certificates as required by law and will deliver copies of same to Owner prior
to making any such change or alteration.
 
(e)           Tenant shall not commence any change or alteration, whether or not
consented to by Owner, until Tenant shall have furnished and delivered to Owner
a completion bond or other security satisfactory to Owner, which bond or other
security shall be in an aggregate amount equal to and conditioned for and upon
payment of the entire cost of such alteration or change, and that the same will
be fully paid off by Tenant so that Owner and the demised premises shall be held
free from all claims of every nature and description whatsoever arising out of
the construction of such alteration or change, including payment of all work and
materials connected therewith.
 
 
23

--------------------------------------------------------------------------------


 
 
(f)           Tenant shall maintain, at its own cost and expense, all portions
of the demised premises and the fixtures and appurtenances therein and sidewalks
and loading docks and parking areas about the demised premises, in a clean and
orderly condition, free of vermin, dirt, rubbish, and unlawful obstructions, and
shall remove snow and ice from the parking and loading areas and the sidewalks
about the demised premises.
 
50.           Additional Responsibilities of Tenant.
 
(a)           Tenant shall maintain the landscaping in good condition, including
without limitation, cutting the lawn at least once each week during the growing
season, and regularly watering the lawn.
 
(b)           Tenant shall obtain garbage bin receptacles, be responsible for
its own garbage removal, and shall obtain a contract with a garbage and refuse
company as shall be acceptable to Owner.  Tenant represents that it will not
allow garbage or refuse to accumulate outside or inside of the demised premises.
 
(c)           Tenant shall not (1) install, operate or maintain in the demised
premises any electrical equipment which will overload the electrical system
therein, or any part thereof, beyond its reasonable capacity for proper and safe
operation as determined by Owner in light of the over-all system and
requirements therefor, or which does not bear underwriters’ approval;
(2) suffer, allow or permit any offensive or obnoxious vibration, noise, odor or
other undesirable effect to emanate from the demised premises or the building of
which the demised premises is part.
 
(d)           Tenant covenants not to discharge or suffer the discharge of, or
to store or suffer the storage of, any contaminated materials or any other
material prohibited by, or in amounts in excess of those permitted or
recommended by, any governmental authority having jurisdiction thereof or any
materials determined by Owner in its sole and arbitrary discretion to be
detrimental to the demised premises, or the sewage disposal system or drainage
systems servicing same.  Tenant’s operations shall comply with all health,
safety and environmental laws, rule and regulations pertaining thereto and all
directions and orders issued by any governmental authority.  Tenant shall
immediately, upon request, provide unhampered access to all portions of the
demised premises to all governmental authorities charged with inspecting the
demised premises or charged with enforcing or concerned with environmental,
health or safety laws, ordinances, rules or regulations, and Owner and provide a
detailed list of all substances stored or used in or about the demised premises,
together with a description of the amounts, frequency and manner of use
thereof.  Tenant shall promptly take any and all action deemed necessary by any
governmental authority or Owner to properly “clean up” any spill or discharge of
such materials.  Tenant shall hold harmless and indemnify Owner against all
liability arising out of, in connection with, or as a consequence of, any
materials stored, used or present in or about the demised premises.  As used
herein, “materials” shall include, but is not limited to, chemicals of any kind
or nature.
 
(e)           In the event the demised premises become infested with vermin,
rodents, mice, ants, silverfish, roaches, waterbugs, pill bugs, termites,
beetles, birds, squirrels, earwigs, clover mites, bees, wasps, or other bug or
animal as a result of Tenant’s use of the premises, in the sole and absolute
discretion of Owner, then and in that event, Tenant agrees to hire, at its own
cost and expense, an exterminating service to remedy the situation.  Upon the
failure or omission of Tenant to remedy the condition as aforesaid within five
(5) days after notice of such condition given by Owner to Tenant or the
occurrence of such a condition on two or more occasions during any twelve month
period as determined by Owner in its sole and arbitrary discretion, Owner may
elect to correct the situation and charge the cost thereof to Tenant plus twenty
(20%) percent profit and overhead, which total amount shall be due and payable
to Owner as additional rent hereunder.  This paragraph shall form a material
term and condition of the within Lease.
 
 
24

--------------------------------------------------------------------------------


 
 
51.           Tenant Certification Required By Lending Institution.
 
Tenant agrees that at the request of Owner, and if requested by any lending
institution having or placing a mortgage upon the building of which the demised
premises is a part, within ten (10) days of any such request, Tenant will
execute and deliver a certificate in recordable form, at no charge to Owner,
certifying that at the time of the execution thereof, provided that the
aforesaid statements are true at the time Tenant is requested to provide such
certification, the following: the Lease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as modified and identifying the modifications); that Tenant has accepted
possession of the demised premises; the dates to which the rent and other
charges have been paid; that so far as the person making the certificate knows,
Owner is not in default under any provisions of this Lease.  Tenant shall also
certify any other statements regarding such Lease required by the lending
institution, provided the same are true at the time such certification is
requested.
 
52.           Mortgagee’s and Others’ Requirements.
 
(a)           Tenant will promptly furnish to Owner and any holder of a mortgage
on the premises all financial information and other information concerning
Tenant reasonably required by Owner or Owner’s mortgagee, and Tenant will
execute any documents reasonably required by Owner or the mortgagee in
connection therewith.
 
(b)           In the event of any act or omission by Owner which would give
Tenant the right to terminate this Lease or to claim a partial or total
eviction, Tenant shall not exercise any such right (1) until it shall have given
written notice by certified or registered mail, return receipt requested, of
such act or omission to any such mortgagee whose name and addresses shall have
been furnished to Tenant in writing, at the last addresses so furnished and (2)
until a reasonable period of time for remedying such act or omission shall have
elapsed following the giving of such notice not to exceed sixty (60) business
days, provided that following the giving of such notice, Owner or any such
mortgagee, shall with reasonable diligence, have commenced and continued to
remedy such act or omission or to cause the same to be remedied.
 
(e)           In the event a Receiver in a foreclosure action or a purchaser at
a sale in an action to foreclose a mortgage to which this Lease is subordinate,
or their successors or assigns, shall become Owner of the demised premises, then
such Owner shall not be obligated to repair, rebuild or restore the demised
premises after fire or other casualty, or after a partial “taking”, anything to
the contrary contained in this Lease notwithstanding, provided that such Owner
gives notice to Tenant within forty-five (45) days after such action.
 
 
25

--------------------------------------------------------------------------------


 
 
53.           Mortgage of Fee and Subordination of Lease.
 
(a)           This Lease is made with the understanding that Owner has and
hereafter may from time to time desire to encumber Owner’s interest in the
demised premises with a permanent mortgage or mortgages or security interest or
security interests granted to a mortgagee (including without limitation,
individuals, partnerships, banks, trust companies, insurance companies, pension
trusts, etc.) and may desire, in connection with the creation of such mortgage
or mortgages or security interest or security interests, to cause the within
Lease to be made subordinate to such mortgage or mortgages or security interest
or security interests.
 
(b)           Tenant covenants and agrees with Owner that Tenant will, from time
to time, at the request of Owner and at no charge to Owner, execute an
instrument or instruments in such form as may be required by Owner or by any
mortgagee or any other person holding an interest in the demised premises, so as
to entitle it to record the subordination of the within Lease, and the rights of
Tenant thereunder to said Lease and to the lien of such mortgage or mortgages or
security interest or security interests.  In the event of a foreclosure of such
mortgage or security interest, Tenant shall attorn to the mortgagee or its
assigns and shall execute such instruments evidencing such attornment as
requested by such mortgagee.  The respective parties acknowledge and agree that
Tenant’s refusal to execute any and all such instruments as hereinabove provided
shall be a material breach of this Lease.
 
(c)           Notwithstanding reference being made herein to the fact that,
under the circumstances herein set forth, Owner may require Tenant to execute an
instrument which will subordinate the Lease to any and all such mortgages or
security interests, nevertheless, the parties understand and agree that this
paragraph constitutes, under the circumstances referred to herein, the
subordination by Tenant of the Lease to any and all of such mortgages or
security interests; the parties hereto intend that the provisions of this
paragraph shall be self-executing and that any mortgagee may rely upon this
paragraph constituting the within Lease subordinate and inferior to such
mortgages or security interests.
 
54.           Assignment, Mortgaging, Sublease.
 
If Tenant’s interest in this Lease is assigned, whether or not in violation of
the provisions of this Lease, Owner may collect rent from the assignee; if the
demised premises or any part thereof are sublet to, or occupied by, or used by
any person other than Tenant, whether or not in violation of this Lease, Owner,
after default by Tenant under this Lease, may collect rent from the subtenant,
user or occupant.  In either case, Owner shall apply the net amount collected to
the rent reserved in this Lease, but neither any such assignment, subletting,
occupancy, nor use, whether with or without Owner’s prior consent, nor any such
collection, or application, shall be deemed a waiver of any term, covenant or
condition of this Lease or the acceptance by Owner of such assignee, subtenant,
occupant and no such subletting, occupancy or use shall relieve Tenant from its
obligation to obtain the express prior consent of Owner to any further
assignment, subletting occupancy or use.  Tenant agrees to pay Owner a
processing fee and the reasonable attorneys’ fees and disbursements incurred by
Owner in connection with any proposed assignment of Tenant’s interest in this
Lease or any proposed subletting of the demised premises or any part
thereof.  Neither any assignment of Tenant’s interest in this Lease nor any
subletting, occupancy or use of the Premises or any part thereof by any person
other than Tenant, nor any collection or rent by Owner from any person other
than Tenant as provided in this subsection, nor any application of any such rent
as provided in this subsection shall, in any circumstances, relieve Tenant of
its obligation to fully observe and perform the terms, covenants and conditions
of this Lease on Tenant’s part to be observed and performed.
 
 
26

--------------------------------------------------------------------------------


 
 
55.           Insurance.
 
(a)           Tenant covenants and represents that during the entire term of
this Lease it will provide and keep in force for the benefit of Owner and others
hereafter named by Owner from time to time general accident and public liability
insurance fully protecting and naming Owner, such other persons as Owner may
designate from time to time and Tenant against any and all liability occasioned
by accident, disaster or incident of negligence, in the amount of not less than
One Million Dollars ($1,000,000.00) Dollars in respect to all injuries in any
one accident or disaster, and in the amount of not less than One Million Dollars
($1,000,000.00) in the event of any damage to property, such insurance to cover
the entire demised premises as well as the sidewalks in front of and adjacent
thereto and parking areas utilized in conjunction therewith.
 
(b)           All of said policies shall be obtained by Tenant and such policies
or certificates evidencing same shall be delivered to Owner upon the
commencement of the term hereof together with evidence of the payment of
premiums by stamping or otherwise.  Upon request of Owner from time to time,
Tenant, shall deliver to Owner true, accurate and complete copies of each such
policy.
 
(c)           All policies shall be taken in the amounts herein provided with
such responsible companies authorized to do business in the State of Georgia,
shall provide that such coverage may not be amended, modified or terminated
without thirty (30) days prior notice, and shall be of such form and content as
Owner may approve.
 
(d)           Thirty (30) days prior to the expiration of any policy or policies
of such insurance, Tenant shall pay the premium of renewal insurance and shall
deliver to Owner, within the said period of time, the certificates of said
renewal policies with evidence of payment of premiums by stamping or
otherwise.  If such premiums or any of them shall not be so paid and the
policies or certificates shall not be so delivered to Owner, Owner may, upon
five (5) business days written notice, procure and/or pay for the same, and the
amount so paid by Owner, with interest thereon at the maximum legal rate of
interest per annum from the date of payment, shall become due and payable by
Tenant immediately as additional rent, it being agreed that payment by Owner of
any such premium shall not be deemed to waive or release the default in payment
thereof by Tenant or the right of Owner to take such action as may be
permissible hereunder as in the case of default in the payment of rent.
 
(e)           Tenant shall not violate or permit to be violated any of the
conditions or provisions of any said policies and Tenant shall comply with the
requirements of any company issuing said insurance in order to keep said
insurance in full force and effect.  In the event that any policy shall be
cancelled for non-compliance by Tenant, Tenant shall procure forthwith a
substitute policy in form and content reasonably satisfactory to Owner.
 
 
27

--------------------------------------------------------------------------------


 
 
56.           Owner’s Consent.
 
Except as expressly provided in this Lease to the contrary, with respect to any
provision of this Lease which provides, in effect, that Owner shall not
unreasonably withhold or unreasonably delay any consent or any approval, Tenant
shall in no event be entitled to make, nor shall Tenant make, any claim for, and
Tenant hereby waives any claim for, money damages; nor shall Tenant claim any
money damages by way of set-off, counterclaim or defense based upon any claim or
assertion by Tenant that Owner has unreasonably withheld or unreasonably delayed
any consent or approval; Tenant’s sole remedy, except as otherwise expressly
provided in this Lease, shall be an action or proceeding to enforce any such
provision, or for specific performance, injunction or declaratory judgment.
 
57.           Failure To Perform.
 
Owner shall in no event be charged with default in the performance of its
obligations hereunder unless and until Owner shall have failed to perform any
obligations within a reasonable time after written notice by Tenant to Owner
properly specifying wherein Owner has failed to perform any such
obligations.  Notwithstanding anything in the Lease herein to the contrary,
Owner shall in no event be charged with or liable for any direct or
consequential damages suffered by Tenant as a result of Owner’s failure to
perform any of its obligations under this Lease, unless such failure shall be
willful.
 
58.           Parking.
 
(a)           All parking spaces and any other parking and loading areas,
roadways and driveways used by Tenant, its personnel and visitors, will be at
their own risk and Owner shall not be liable for any injury to person or
property, or for loss or damage to any automobile or its contents, resulting
from theft, collision, vandalism or any other cause whatsoever.  Owner shall
have no obligation whatsoever to provide a guard or any other personnel or
device to patrol, monitor, guard or secure any parking and loading areas; if
Owner does so provide, it shall be solely for Owner’s convenience, and Owner
shall in no way whatsoever be liable for any acts or omissions of such personnel
or device in failing to prevent any such theft, vandalism, or loss or damage by
other cause.
 
(b)           Owner reserves the unconditional right to: change any existing or
future roads, driveways, parking and loading and adjacent areas or any parts
thereof, including but not limited to the creation of additional or substituted
roads, driveways, parking and loading or new surface or elevated levels, grades
or structures; make any repairs or alterations it deems necessary in any of the
adjacent and parking and loading areas and to temporarily revoke or modify the
parking and loading rights granted to Tenant for such purposes; discourage
non-tenant parking and loading and do such acts in those areas and improvements
as in the exercise of good business judgment Owner shall deem advisable.  None
of the foregoing acts or events occasioned by Owner shall create any obligation
or liability to Tenant, nor shall Tenant be entitled to any abatement or
reduction for rent by reason thereof, and no such acts or events shall operate
as or be deemed a constructive, express or partial eviction of Tenant or in any
way serve to terminate, modify, diminish or abate the obligation of Tenant to
perform each and every covenant and condition of this Lease.
 
 
28

--------------------------------------------------------------------------------


 
 
59.           Signs.
 
(a)           Tenant may erect and maintain, at its sole cost and expense, a
sign with the prior approval of Owner, which such approval may be based, in
part, upon the location, size, type, coloring, material composition and overall
aesthetics of such sign, taking into consideration other tenants’ signs or
proposed or contemplated signs.  In addition, Tenant shall be subject to, and
shall comply with, the laws and ordinances of, the governmental authorities
having jurisdiction thereof and the covenants, restriction and agreements
affecting the demised premises.
 
(b)           Throughout the term of this Lease, Tenant shall maintain such sign
in good repair.
 
(c)           Upon termination of the term of this Lease, Tenant shall, at its
sole cost and expense, remove the sign and repair any damage caused by erection,
maintenance or removal of the sign.
 
60.           Independent Provisions.
 
If any term or provision of this Lease shall, to any extent, be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby and the
balance of the terms and provisions of this Lease shall be valid and enforceable
to the fullest extent either hereunder or as permitted by law.
 
61.           Georgia Law and Non-recording of Lease.
 
This Lease shall be construed and enforced in accordance with the laws of the
State of Georgia.  Tenant expressly warrants and represents that it will not
record this Lease.
 
62.           Interest on Late Payment of Rent.
 
Interest shall accrue at the maximum legal rate as allowed by law on any payment
of rent or additional rent due under this lease if said rent or additional rent
is not paid within ten (10) days after the due date of such payment.  Said
interest, however, shall accrue from the date that the monthly installment of
rent, or the item of additional rent, is due until the date of receipt of same
by Owner.  Said interest charge is intended to compensate Owner for additional
expenses incurred by Owner in processing such late rent payments and shall be
construed as additional rent and shall be due and payable upon demand.  The
payment of the aforesaid interest on the part of Tenant shall not be deemed a
waiver of any or all other remedies available to Owner under the provisions of
the within Lease.
 
 
 
29

--------------------------------------------------------------------------------


 
63.           Restriction on Rent.
 
If the fixed rent or any additional rent shall be or become uncollectible,
reduced or required to be refunded by virtue of any law, governmental order or
regulation, or direction of any public officer of any governmental body pursuant
to law (of the nature of a rent freeze or rent restriction), then Tenant shall
enter into such agreement(s) and take such other action (without additional
expense to Owner) as Owner may reasonably request, and as may be legally
permissible, to permit Owner to collect the maximum fixed rent and additional
rent which may, from time to time during the continuance of such legal rent
restriction, be legally permissible, but not in excess of the amounts of fixed
rent or additional rent payable under this Lease.  Upon the termination of such
rent restriction prior to the expiration date, (a) the fixed rent and additional
rent shall become and thereafter be payable under this lease in the amount of
the fixed rent and additional rent set forth in this Lease for the period
following such termination, and (b) Tenant shall pay to Owner, to the maximum
extent legally permissible, an amount equal to (1) the fixed rent and additional
rent which would have been payable pursuant to this Lease, but for such legal
rent restriction, less (2) the fixed rent and additional rent paid by Tenant
during the period that such legal rent restriction was in effect.
 
64.           Broker.
 
Owner represents that it has not dealt with any broker in connection with this
Lease.  Tenant represents that this Lease was not brought about by any
broker.  Tenant agrees that if any claim is made for commissions by any other
broker by, through or on account of any acts of Tenant, Tenant will hold Owner
free and harmless from any and all liabilities and expenses in connection
therewith, including Owner’s reasonable attorney’s fees.
 
65.           Entire Agreement.
 
This Lease constitutes the entire agreement between the parties and contains all
the agreements, conditions, representations or warranties made between the
parties hereto.  No representations other than those herein expressly contained
have been made by either party to the other.  This Lease may not be modified,
altered, amended, changed or added to except in writing and signed by both
parties.
 
66.           Captions.
 
The paragraph captions contained in the within Lease are inserted only as a
matter of convenience and reference, and in no way define, limit or describe the
scope of this Lease, nor the intent of any provision thereof.
 
67.           Non-liability of Owner.
 
(a)           Owner and its respective agents shall not be liable for any injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water, rain, snow or leaks from any part of
said building of which the demised premises is a part or from the pipes,
appliances or plumbing works or from the roof, street or sub-surface, or from
any other place or by dampness or by any other cause of whatsoever nature,
unless caused by or due to the negligence of Owner, its agents, servants or
employees.  Tenant shall give immediate notice to Owner in case of fire or
accidents in the demised premises, or of defects therein or in any fixtures or
equipment.
 
(b)           Neither Owner, nor anyone through whom Owner derives its interest
in the demised premises, nor a successor in interest to any of the foregoing,
shall be under any personal liability with respect to any of the provisions of
this Lease, and if any of the foregoing is in breach or default with respect to
its obligations under this Lease, Tenant shall look solely to the equity of such
person or entity in the land and building for the satisfaction of Tenant’s
remedies and in no event shall Tenant attempt to secure any personal judgment
against Owner, or person or entity through whom Owner derives its interest, or
successors thereto, or any partner, employee or agent of any of them by reason
of such default.
 
 
30

--------------------------------------------------------------------------------


 
 
70.           Miscellaneous.
 
(a)           Upon the commencement of, and at all times during, the term of
this Lease, Tenant shall leave in possession of Owner (or its agents) all keys
necessary to obtain entry to the demised premises and portions thereof.
 
(b)           It is understood that in the event of strikes, lockouts, fire and
other unavoidable and unusual shortages or delays in transportation of
materials, Acts of God, National Emergency, war or delays occasioned by other
similar causes beyond the control of Owner, the time by Owner for performance
shall be extended for a period equal to the period of such delay.
 
(c)           All obligations of Tenant under this Lease shall survive
termination of this Lease.
 
(d)           Submission of this document for examination or signature by Tenant
does not constitute an offer for a lease, and it is not to be effective as a
lease or otherwise until execution and delivery by both Owner and Tenant.
 
(e)           Each of the parties hereto, without cost to the other, shall at
any time and from time to time hereafter execute and deliver any and all further
instruments and assurances and perform any acts that the other party may
reasonably request for the purpose of giving full force and effect to the
provisions of this Lease.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the 13th day
of July, 1989.
 
                OWNER:
                MITCHMAR ATLANTA PROPERTIES, INC.
 
                By:______________________________________                                                                      
 
                TENANT:
                SID TOOL CO., INC.
 
                By:______________________________________                                                                      
 


 
 
 
 
 
31


 
 
 
 